*184MEMORANDUM **
Luisa Flores Rodriguez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision summarily affirming an immigration judge’s decision denying her application for cancellation of removal, and denying her motion to accept an untimely appeal brief. We have jurisdiction pursuant to 8 U.S.C. § 1252, and we grant the petition for review and remand.
The BIA’s order denying Flores Rodriguez’s motion states: “We find the reason stated by [Flores Rodriguez] insufficient for us to accept the untimely brief in our exercise of discretion.” The absence of a reasoned explanation for denying the motion prevents us from performing any meaningful appellate review. We therefore remand the matter to the BIA. See Garcia Gomez v. Gonzales, 498 F.3d 1050, 1051 (9th Cir.2007) (per curiam).
Because the BIA could reach a different conclusion on its hardship determination if it considers Flores Rodriguez’s brief on remand, we do not reach her other due process claim. See id.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.